Name: Commission Regulation (EC) NoÃ 1795/2004 of 15 October 2004 initiating a Ã¢ new exporterÃ¢ review of Council Regulation (EC) NoÃ 1995/2000 imposing a definitive anti-dumping duty on imports of solutions of urea and ammonium nitrate originating, inter alia, in Algeria, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registration
 Type: Regulation
 Subject Matter: NA;  Africa;  international trade;  means of agricultural production;  competition;  organisation of the legal system;  trade
 Date Published: nan

 16.10.2004 EN Official Journal of the European Union L 317/20 COMMISSION REGULATION (EC) No 1795/2004 of 15 October 2004 initiating a new exporter review of Council Regulation (EC) No 1995/2000 imposing a definitive anti-dumping duty on imports of solutions of urea and ammonium nitrate originating, inter alia, in Algeria, repealing the duty with regard to imports from one exporter in this country and making these imports subject to registration THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 (1) of 22 December 1995 on protection against dumped imports from countries not members of the European Community (the basic Regulation), and in particular Article 11(4) thereof, After consulting the Advisory Committee, Whereas: A. REQUEST FOR A REVIEW B. PRODUCT C. EXISTING MEASURES D. GROUNDS FOR THE REVIEW E. PROCEDURE (a) Questionnaires (b) Collection of information and holding of hearings F. REPEAL OF THE DUTY IN FORCE AND REGISTRATION OF IMPORTS G. TIME LIMITS In the interest of sound administration, time limits should be stated within which:  interested parties may make themselves known to the Commission, present their views in writing and submit the replies to the questionnaire mentioned in paragraph E(a) of this Regulation or provide any other information to be taken into account during the investigation,  interested parties may make a written request to be heard by the Commission. H. NON COOPERATION HAS ADOPTED THIS REGULATION: Article 1 A review of Council Regulation (EC) No 1995/2000 is hereby initiated pursuant to Article 11(4) of Council Regulation (EC) No 384/96 in order to determine if and to what extent the imports of mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution falling within CN code 3102 80 00 originating in Algeria, produced and sold for export to the Community by Fertial SPA (TARIC additional code: A573) should be subject to the anti-dumping duty imposed by Council Regulation (EC) No 1995/2000. Article 2 The anti-dumping duty imposed by Council Regulation (EC) No 1995/2000 is hereby repealed with regard to the imports identified in Article 1 of the present Regulation. Article 3 The customs authorities are hereby directed, pursuant to Article 14(5) of Council Regulation (EC) No 384/96, to take the appropriate steps to register the imports identified in Article 1 of this Regulation. Registration shall expire nine months following the date of entry into force of this Regulation. Article 4 1. Interested parties, if their representations are to be taken into account during the investigation, must make themselves known to the Commission, present their views in writing and submit the replies to the questionnaire mentioned in paragraph E(a) of this Regulation or any other information, unless otherwise specified, within 40 days of the entry into force of this Regulation. Attention is drawn to the fact that the exercise of most procedural rights set out in the basic Regulation depends on the partys making itself known within the aforementioned period. Interested parties may also apply in writing to be heard by the Commission within the same 40-day time limit. 2. All submissions and requests made by interested parties must be made in writing (not in electronic format unless otherwise specified) and must indicate the name, address, e-mail address, telephone, and fax and/or telex numbers of the interested party. All written submissions, including the information requested in this notice, questionnaire replies and correspondence provided by interested parties on a confidential basis shall be labelled as Limited Distribution (3) and, in accordance with Article 19(2) of the basic Regulation, shall be accompanied by a non-confidential version, which will be labelled FOR INSPECTION BY INTERESTED PARTIES. Any information relating to the matter and any request for a hearing should be sent to the following address: European Commission Directorate General for Trade Directorate B J-79 5/16 B-1049 Brussels Fax (32 2) 295 65 05 Telex COMEU B 21877 Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 October 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Council Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 238, 22.9.2000, p. 15. Regulation as last amended by Council Regulation (EC) No 1675/2003 (OJ L 238, 25.9.2003, p. 4). (3) This means that the document is for internal use only. It is protected pursuant to Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council (OJ L 145, 31.5.2001, p. 43). It is a confidential document pursuant to Article 19 of Council Regulation (EC) No 384/96 (OJ L 56, 6.3.1996, p. 1) and Article 6 of the WTO Agreement on Implementation of Article VI of the GATT 1994 (Anti-dumping Agreement).